

117 HR 2233 IH: Aretha Franklin Congressional Gold Medal Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2233IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Lawrence (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo posthumously award a Congressional Gold Medal to Aretha Franklin in recognition of her contributions of outstanding artistic and historical significance to culture in the United States.1.Short titleThis Act may be cited as the Aretha Franklin Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)Aretha Franklin was born on March 25, 1942, in Memphis, Tennessee, and died peacefully at her home in Detroit, Michigan, surrounded by family and loved ones on August 16, 2018.(2)Aretha Franklin’s musical talents have influenced generations of musicians and political leaders, creating a legacy that spans an incredible 6 decades.(3)Aretha Franklin, dubbed the Queen of Soul, was the first woman ever inducted into the Rock and Roll Hall of Fame, was a 2005 recipient of the Presidential Medal of Freedom, and was a 1999 recipient of the National Medal of Arts and Humanities Award, among other accolades.(4)Aretha Franklin’s music served as a 1960s call to action that inspired thousands to join civil rights movements and still resonates across these movements today.(5)Aretha Franklin’s contributions go beyond music and arts.(6)Aretha Franklin was also a philanthropist who supported causes that advanced civil rights, human health, and gender equality.(7)Aretha Franklin’s talents instilled hope, uplifted generations, and changed the lives of millions of people across the globe.(8)The City of Detroit shaped Aretha’s life and music, as her father and church introduced her to local Motown artists.(9)In return, Aretha made countless contributions to the City of Detroit, and few people have played a greater role in shaping the Nation’s culturally and socially relevant discography than Aretha Franklin.3.Congressional Gold Medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Aretha Franklin, in recognition of her outstanding artistic and historical significance to the culture of the United States.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with Aretha Franklin.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.